Campbell, J.,
delivered the opinion of the court.
We are compelled to deny ourselves the pleasure and profit which might be derived from an examination of the nine grounds of error assigned upon the rulings beloiv on the various questions arising on the eleven pleas, with replications, rejoinders, notices, motions, and objections of different kinds, by a jurisdictional question which is presented here, and was urged upon the court below in various stages of the progress of this case.
The action was brought in the circuit court on a note, dated April 24, 1860, for $155, bearing 10 per cent, interest from date. On September 1, 1863, payment of $60 ivas made and credited on the note. The interest accrued to this date was about $52, and the application of the partial payment, as prescribed by § 2282 of the Code, left the principal amount due on the note about $147, which has been bearing *695interest since. The original jurisdiction of circuit courts is limited in civil cases to controversies in which the principal amount exceeds $150. Const., art. 6, § 14.
The principal of the amount in controversy, in this case is less than $150, and the circuit court has no jurisdiction of it as an orginal suit. The plea in abatement should have been sustained, or, that failing, the motion to dismiss should have been granted, after development of the real state of the case. The objection that the $60 paid consisted of “ confederate money ” is without merit. A payment in that was as valid as if made in gold coin.
The judgment of the circuit court will be reversed, and this court, rendering the judgment which should have been rendered below, dismisses the action.